Title: To James Madison from Christopher Gore, 20 October 1802
From: Gore, Christopher
To: Madison, James


Sir.
London Oct 20. 1802
Every thing here announces that in the minds of the administration the peace cannot be of long duration. This Government, probably alarmed at what it considered a new evidence of the disposition of France to assume the command of all the Nations of Europe, and apprehensive of her succeeding in another important step towards the attainment of this end, has, it is believed, resolved to resist the interference of the first Consul in the affairs of Switzerland, according to his avowed determination. The extent and manner of this resistance must, however, depend on the concert and alliance of the Great Powers on the Continent. To determine how far these, or either of them, can be depended on for co-operation, to promote and cherish a pre-existing disposition in Austria to resist the Mandates of France, and to induce a combination of efforts with England to attain for Switzerland and the Nations of Europe an independence consistent with their former rank and self-Government, and to convey assurances of support to the Swiss who contend for this right, is believed to be the object of Mr. Moores mission. He is the same Gentleman, who was with Lord Cornwallis at Amiens, and went from this Country about the 11th. instant.
The Emperor of Germany having hitherto, and without support from any other Nation, refused to accede to the plan of Indemnities as dictated by France, and Russia, may be expected to accord with the views of England. A total change in the administration of the Emperor of all the Russias has lately taken place, and the Men, who are now entrusted to direct and guide the affairs of that Kingdom, are expected to pursue a conduct, the reverse of that which has lately been manifested in their Relations to France.
If, therefore, the Diet of Schwitz shall not have submitted on receiving the Proclamation of Bonoparte, and before the disposition of this Cabinet is known there; and it is believed here that it will not—such I think to be the expectation of this Government, although not directly and explicitly declared; or, if the first Consul shall not recede in some degree from his threats against Switzerland, appearances seem to indicate a renewal of the War.
Mr. King is in paris, and will be here within three weeks. The present state of things, however, appeared to me to be such as to require a communication to our Government: for, although nothing certain can be deduced as to the issue of what is now doing or attempting to be done, yet whatever may be the effect, there seems to be a change in the Resolutions of this administration as to the measures necessary on the part of these Kingdoms to secure their own safety and prosperity against the increasing Power of their Rival. And in the present supposed dispositions of the Ministry there appears a general concurrence among People of all ranks, and Parties. Manifestations of such a Temper you will discover in the various news Papers, which are sent by this Conveyance. The True Briton is considered the Government paper: the Morning Chronicle, you well know, has long Spoken the sentiments of opposition, and in the best and most powerful manner. With great Consideration and respect, I have the honour to be, Sir Your most obed & huml
C. Gore
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10). Docketed by Wagner as received 9 Jan. 1803.



   
   On 30 Sept. 1802 Napoleon declared to the Swiss his determination to become the “mediator” of their differences, dissolved all revolutionary organizations, and ordered deputies to be sent to Paris to present a plan for restoring “union and tranquillity” to the country, which had been suffering a civil war. On 10 Oct. Hawkesbury sent a note to Louis-Guillaume Otto, the French minister at London, expressing the king’s distress at Napoleon’s proclamation (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:537 n. 1; The Annual Register, or A View of the History, Politics, and Literature, for the Year 1802 [London, 1803], pp. 239, 671–72).




   
   Francis Moore (1767–1854), brother of the earl of Drogheda, was an official in the Foreign Office who had participated in the negotiations at Amiens. Events proceeded so rapidly that he arrived in Switzerland only in time to assure the Swiss that at least “one nation in Europe” took an active interest in their cause (Charles Ross, ed., Correspondence of Charles, First Marquis Cornwallis [3 vols.; London, 1859], 3:383–84 and n. 2; Annual Register for 1802, pp. 240–41).



   
   In the 1800 Treaty of Lunéville, Austria agreed to compensate the German princes for the territories on the left bank of the Rhine, which were surrendered to France. The secret Franco-Russian Convention of 10 Oct. 1801 recognized Russian interests in the indemnifications, and in the summer of 1802 Napoleon pressed Alexander I to join him in persuading Francis II to implement the changes (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:113 n. 2; de Clercq, Recueil des traités de la France, 1:474–75; Alan Palmer, Alexander I: Tsar of War and Peace [London, 1974], pp. 64, 71).



   
   In September 1802 Alexander I had decreed a radical restructuring of the Russian government, creating several new departments and replacing his young foreign minister, Victor Pavlovich Kochubei, with the much older Count Alexander Romanovich Vorontsov. Although both men believed that Russia should avoid becoming entangled in European hostilities, Vorontsov retreated from this position in the face of Napoleon’s military successes following the renewal of the Anglo-French war in 1803 (Palmer, Alexander I, pp. 67–72; Patricia Kennedy Grimsted, The Foreign Ministers of Alexander I: Political Attitudes and the Conduct of Russian Diplomacy, 1801–1825 [Berkeley, Calif., 1969], pp. 85–86, 94–95).


